          Case 1:19-cr-00018-ABJ Document 81 Filed 04/15/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                Case No.: 1:19-CR-00018-ABJ

UNITED STATES OF AMERICA,

               Plaintiff,

v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/

                                            ORDER

        Before the Court is Roger J. Stone’s Renewed Motion of Objections to the Notice of

Related Case [Dkt #75]. The Court, having considered the Defendant’s motion and otherwise

being fully advised, finds the basis for relating his case to United States of America v. Netyksho,

et al. (1:18-cr-00215-ABJ), is no longer extant.

It is therefore ORDERED AND ADJUGED that the Defendant’s case be sent to the Calendar

and Case Management Committee for random assignment consistent with Local Rule 57.10.

        DONE AND ORDERED in Washington, DC, this _____ day of _____, 2019.


                                                           _______________________________
                                                           AMY BERMAN JACKSON
                                                           United States District Judge

DATE:

cc:     all counsel of record
